Exhibit 10.03

[Form of Legal Opinion]


March __, 2004


Board of Directors
Derma Sciences, Inc.
214 Carnegie Center, Suite 100
Princeton, NJ 08540

Re: Offer and Sale of Common Stock

Members of the Board:

We are counsel to Derma Sciences, Inc. (the “Company”) in connection with the
private offer and sale of 2,057,145 shares of common stock, par value $.01 per
share (“Common Stock”) at a price per share of $1.05. We have examined the
originals, or certified, conformed or reproduction copies, of all records,
agreements, instruments and documents relative to the Common Stock as we have
deemed relevant or necessary as the basis for the opinion hereinafter expressed.
Our examination included, but was not limited to, review of the purchase
agreements, registration rights agreements and certificates of compliance
(“Document(s)”). In all such examinations, we have assumed the genuineness of
all signatures on original or certified copies and the conformity to original or
certified copies of all copies submitted to us as conformed or reproduction
copies. As to various questions of fact relevant to our opinion, we have relied
upon, and assumed the accuracy of, certificates and oral or written statements
and other information of or from public officials, officers or representatives
of the Company and others.

Based upon the foregoing, we are of opinion as follows:

    1.        The Company and its subsidiaries are corporations duly organized,
validly existing and in good standing under the laws of their jurisdictions of
incorporation and have all requisite corporate power and authority to conduct
their business as currently conducted.

    2.        Each of the Documents, upon their execution and delivery (assuming
the valid execution thereof by the respective parties thereto other than the
Company), will constitute valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Upon payment therefor, the Common Stock will be validly issued and
nonassessable.

    3.        The Company has full corporate power and authority to enter into
each Document. Each Document has been duly authorized, executed and delivered by
the Company. The


--------------------------------------------------------------------------------


Board of Directors
March __, 2004
Page 2

Company's execution, delivery and performance under each Document will not
violate (i) any statute, rule or regulation applicable to the Company or its
subsidiaries, (ii) to the best of our knowledge, any order, judgment, ruling or
decree of any court or any governmental, regulatory or administrative body
applicable to the Company or its subsidiaries, (iii) the Articles of
Incorporation or Bylaws of the Company, or (iv) to our knowledge, any provision
of any indenture, mortgage, agreement, contract or other instrument to which the
Company or its subsidiaries are bound or constitute (upon notice or lapse of
time or both) a default under any thereof, or result in the creation or
imposition of any lien, security interest, mortgage, pledge, charge or other
encumbrance upon any properties or assets of the Company or its subsidiaries,
except in the case of the foregoing clauses (i), (ii) and (iv) for those
violations, breaches or defaults which would not, singly or in the aggregate,
have a material adverse effect upon the Company’s operations, prospects or
financial condition (“Material Adverse Effect”).

    4.        To our knowledge (without independent investigation), there is no
action, suit or proceeding before or by any court or governmental agency or
body, domestic or foreign, now pending, or threatened, against or affecting the
Company or its subsidiaries which might, singly or in the aggregate, have a
Material Adverse Effect, or which might materially and adversely affect the
consummation of the transactions specified in the Documents. To our knowledge
(without independent investigation) all pending legal or governmental
proceedings to which the Company or its subsidiaries is a party or of which any
of their property or assets is the subject, including ordinary routine
litigation incidental to the business, are, considered in the aggregate, not
material to the business of the Company and its subsidiaries.

    5.        Except for compliance with applicable federal and state securities
laws in connection with the resale by purchasers of the Common Stock (as defined
in the purchase agreement), no consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any court or
any public, governmental, or regulatory agency or body having jurisdiction over
the Company or its subsidiaries or any of their respective properties or assets
is required for the execution, delivery and performance under the Documents or
the consummation of the transactions contemplated hereby.

We hereby authorize the Purchasers to rely upon this opinion as if it were
addressed individually to each Purchaser.

Very truly yours,

HEDGER & HEDGER


Raymond C. Hedger, Jr.

RCH:JMH